Citation Nr: 9935354	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  96-27 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1934 to April 
1937 and from February 1941 to February 1946.  The veteran 
and appellant were married from February 1940 until his death 
in December 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Los 
Angeles, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for the cause of the 
veteran's death.  


FINDINGS OF FACT

1. The veteran died on December [redacted] 1995.  The death 
certificate identified the immediate cause of death as 
respiratory failure due to congestive heart failure.  

2. The veteran was diagnosed with pneumonia twice during 
military service in 1944.

3. The record contains evidence of recurrent pneumonia and 
other pulmonary conditions in 1950, 1972, and several 
times from 1988 to 1995.  

4. The veteran's death was contributed to or caused by his 
recurrent pneumonia, first diagnosed during military 
service in 1944.  



CONCLUSION OF LAW

The veteran's recurrent bouts of pneumonia contributed to or 
caused his death in December 1995.  38 U.S.C.A. §§ 1310, 5107 
(West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment for left 
lower lobe pneumonia in March 1944 and for left lower lobe 
pneumonia, pneumonitis, and bronchitis in December 1944.  A 
report of physical examination, dated in November 1945, 
reported no abnormalities of the respiratory system or heart.  
Chest X-ray examination showed no significant abnormalities.   

Chest X-ray examination in May 1947 was radiographically 
negative, except for small adhesions of the diaphragm on the 
right.  The lung fields were completely clear.  

A VA examination was conducted in October 1952.  The examiner 
noted a history of pneumonia in 1944.  The veteran reported 
that he also had pneumonia in 1950 and noted an occasional 
productive cough with no shortness of breath or chest pain.  
Physical examination showed no abnormalities of the 
cardiovascular system.  Chest X-ray showed pleurisy at the 
right base.  The examiner provided a diagnosis of right base 
pleurisy.  

A second VA examination was conducted in October 1955.  
Physical examination of the cardiovascular and respiratory 
system was normal.  Chest X-ray examination showed clear 
pulmonary fields.  

The veteran was hospitalized in January 1973 with complaints 
of recurrent flu-like episodes, following a severe attack of 
pneumonia in 1972.  A history of five episodes of pneumonia 
dating back to the early 1920s was reported, as well as 
a history of cigarette smoking and exposure to nitrous fumes 
at work.  Bronchogram was normal.  

The veteran was again hospitalized in July 1994 with 
discharge diagnoses of acute inferior wall myocardial 
infarction, chronic severe congestive heart failure, chronic 
obstructive lung disease, chronic atrial fibrillation, 
urinary tract infection, and chronic mild anemia.  

The veteran was hospitalized in April 1995 with discharge 
diagnoses of life-threatening bradycardia with syncope and 
seizures, ischemic cardiomyopathy, renal insufficiency, 
chronic atrial fibrillation, chronic obstructive lung 
disease, and chronic anemia.  The physician noted a history 
of multiple hospital admissions with congestive heart failure 
and pneumonia.  Chest examination showed diminished air entry 
bilaterally, but clear lung fields.  

The veteran died on December [redacted] 1995.  The death certificate 
reported the immediate cause of death as respiratory failure 
due to or as a consequence of congestive heart failure.  
Prior to his death the veteran had the following service-
connected disabilities:  duodenal ulcer; abdominal adhesions 
involving liver laceration; residuals of gunshot wound 
involving Muscle Groups XIX and XX, and facial scars - with a 
combined evaluation of 60 percent, effective from July 1952.  

In her notice of disagreement, received in April 1996, the 
appellant stated that the veteran suffered from pulmonary 
problems and recurrent pneumonia, almost yearly, since his 
discharge from military service.  In her substantive appeal, 
received in June 1996, the appellant stated that the veteran 
was forced to retired because of severe lung problems caused 
by recurring pneumonia.  

By letter, dated in April 1996, I.G.B., M.D., stated that he 
was the veteran's attending physician from October 1988 until 
the veteran's death in December 1995.  He reported that he 
treated the veteran for recurrent bouts of pneumonia, 
bronchitis, chronic obstructive lung disease, and cardiac 
disease, and that the veteran died of respiratory failure as 
a result of congestive heart failure, complicated by chronic 
obstructive lung disease and emphysema.  Dr. I.G.B. stated 
that the veteran provided a history of recurrent bouts of 
pneumonia during service, beginning in 1936 or 1937.  Dr. 
I.G.B. reported that the veteran had numerous episodes of 
pneumonia, which often required hospitalization.  Dr. I.G.B. 
stated that he believed that the veteran's pulmonary 
condition, which ultimately led to his death, was 
significantly related to the veteran's first bout of 
pneumonia in the late 1930s.  The physician felt that this 
left the veteran susceptible to infection and the veteran may 
have had chronic bronchiectasis.  Dr. I.G.B. stated that the 
veteran developed cardiac disease as a direct consequence of 
his pulmonary disease with congestive heart failure being 
related to his emphysema and chronic bronchitis.  

By letter dated in December 1996, the veteran's former 
employer stated that the veteran had been employed from 
August 1947 until his retirement in November 1977, after more 
than 30 years of service.  The disability department located 
reports of three minor incidents, none of which were related 
to any cardiovascular or respiratory condition.  



II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1998).  In cases where the veteran 
was not service-connected for any disability during his 
lifetime, service connection for cause of death may be 
established where the evidence shows that the disability was 
incurred in service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.

The threshold question to be answered in the appellant's 
claim is whether she has presented evidence of a well-
grounded claim.  Under the law, a person who submits a claim 
for benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of 
her claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 
(1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995).  
Alternatively, the second and third elements may be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by:  a) Evidence that a 
condition was "noted" during service or during an 
applicable presumption period; b) Evidence showing 
post-service continuity of symptomatology; and c) Medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
497 (1997).  

In the instant case, the veteran died in December 1995 due to 
respiratory failure due to or as a consequence of congestive 
heart failure.  The appellant does not allege that the 
veteran's death was a result of any of the disabilities, for 
which the veteran was receiving VA disability compensation 
prior to his death.  

The veteran's service medical records note treatment for 
pneumonia twice in 1944.  However, physical examination at 
separation was normal.  The appellant stated that the veteran 
suffered from recurrent pneumonia since his discharge from 
military service.  Hospitalization records in January 1973 
noted five previous episodes of pneumonia since the 1920s.  
Dr. I.G.B. reported treatment from October 1988 to December 
1995 for recurrent bouts of pneumonia, bronchitis, chronic 
obstructive lung disease, and cardiac disease.  

The record also contains competent medical evidence of a 
nexus between the veteran's diagnosis of pneumonia during 
service and the disabilities, which caused his death, as well 
as a nexus between the disabilities that caused the veteran's 
death and the continuity of symptomatology reported by the 
appellant.  Dr. I.G.B. stated that the veteran's pulmonary 
condition, which led to his death, was significantly related 
to his first bout of pneumonia in the late 1930s.  

Based on the service medical records, the appellant's 
statements, and the opinion of Dr. I.G.B., the Board finds 
that the appellant's claim for service connection for the 
cause of the veteran's death is well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).  The VA has a duty to assist the 
appellant in the development of all facts pertinent to her 
claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.103(a) (1998).  
The claims folder contains some service medical records, 
although the Board notes that the records from the veteran's 
first period of service from 1934-1937 are absent.  The 
appellant has identified treatment at various facilities and 
attempts were made to obtain records from these facilities, 
with no reply.  The representative has requested that the 
Board proceed with a decision in this appeal.  It appears 
that all possible development has been completed, and the VA 
has satisfied its duty to assist the appellant under these 
circumstances.  38 U.S.C.A. § 5107(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).

The record shows treatment for pneumonia during service both 
in March and December 1944.  The Board notes that the veteran 
told Dr. I.G.B. that his first bout of pneumonia was in 1936 
or 1937 during his first period of service.  Excepting an 
enlistment examination report, dated in December 1934, 
service medical records from this period of service are not 
contained the veteran's claims file.

The Board further notes that during hospital in January 1973, 
a history of five bouts of pneumonia since the early 1920s 
was reported.  No such history was noted on the veteran's 
enlistment examinations in December 1934 and July 1939.  
Every veteran shall be presumed in sound condition except for 
defects noted when examined and accepted for service.  Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. § 1132 (West 1991); 38 C.F.R. § 3.304(b) (1997).  
The burden of proof is on the government to rebut the 
presumption of sound condition upon induction by showing that 
the disorder existed prior to service, and if the government 
meets this requirement, by showing that the condition was not 
aggravated in service.  Kinnaman v. Principi, 4 Vet. App. 20, 
27 (1993).  The regulation requires that VA consider all of 
the relevant evidence of record when determining whether 
clear and unmistakable evidence exists to rebut the 
presumption, not just the persuasiveness of the evidence 
supporting pre-service incurrence of the disease or injury.  
See Vanerson v. West, 12 Vet. App. 254, 259 (1999), Crowe v. 
Brown, 7 Vet. App. 238, 245-246 (1994).  The only evidence 
that the veteran suffered from pneumonia prior to service, is 
a report of history, almost thirty years after discharge from 
service.  The Board does not find such to be clear and 
unmistakable evidence to rebut the presumption of soundness.  

The veteran was diagnosed with pleurisy at VA examination in 
October 1952, with a report of treatment for pneumonia in 
1950.  The veteran was treated for a severe attack of 
pneumonia in 1972, with continuing flu-like episodes until 
hospitalization in January 1973.  Dr. I.G.B. noted treatment 
of recurrent bouts of pneumonia and other respiratory 
conditions from October 1988 until the veteran's death in 
December 1995.  Based on this history of numerous 
hospitalizations and treatment for pneumonia and other 
respiratory conditions since diagnosis during service 
in 1944, Dr. I.G.B. concluded that the veteran's pulmonary 
condition, which contributed to his death, was related to the 
first bout of pneumonia, as such left the veteran susceptible 
to infection.  The record contains no medical evidence to the 
contrary.  Therefore, the Board finds that the evidence does 
not preponderate against a finding that the veteran's death, 
due to respiratory failure and congestive heart failure, in 
1995 was contributed to or caused by his recurrent pneumonia, 
which was indisputably diagnosed during service.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

